Citation Nr: 1142317	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back condition, to include the residuals of L1, L2 compression fractures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Father


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 17, 1989 to September 20, 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's request to reopen his claim for service connection for the residuals of L1 and L2 compression fractures. 

The Veteran originally submitted his claim as one for a back condition.  See the Veteran's February 2005 claim.  However, the Veteran's claim was denied as an attempt to reopen the previously denied claim for service connection for the residuals of L1, L2 compression fractures.  In this regard, the Board notes that the Veteran's medical treatment records and examinations reveal that the Veteran experiences multiple low back disorders.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  At this time, in compliance with the above case law, the Board considers the Veteran's claim for service connection for a low back disability as one that broadly encompasses all the lower back disorders evident in the record.  

In January 2007, the Veteran and his father testified at a hearing at the RO in San Antonio, Texas, before a Decision Review Officer (DRO).  In June 2007, the Veteran and his father testified at a travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.  This case then came before the Board in October 2009.  At that time, the Veteran's request to reopen his claim for service connection for a low back disorder, to include the residuals of L1, L2 compression fractures, was granted and the claim for service connection was remanded for further development.  The case has been returned to the Board for further appellate consideration.  

It is noted that the Veteran and his father submitted statements in 2010.  However, given the contents of the statements submitted, the Board finds that the contents contained therein are reiterations of statements previously reviewed and considered during the pendency of the appeal.  Thus, no additional action under the provisions of 38 C.F.R. § 21.1304 (2011) are needed.

In January 2011, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The report, dated in August 2011, has been associated with the claims folder for consideration.  The same month, as required by statute and regulation, the Board provided the Veteran and his representative copies of this report and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  The Veteran has not provided any further evidence or argument in response to the August 2011 notice of the VHA opinion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The evidence clearly and unmistakably demonstrates that the Veteran experienced a low back disorder before he entered into active duty military service.

2.  The evidence clearly and unmistakably indicates that the Veteran's preexisting low back disorder did not permanently increase in severity beyond the natural progress of the disorder while in service.  




CONCLUSION OF LAW

The presumption of soundness at service entry has been rebutted; a low back disorder pre-existed service and was not permanently aggravated beyond the natural progression of the disorder in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306(b) (2011); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in June 2005.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for a low back disorder; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary Dingess-compliant VCAA notice prior to initially adjudicating his claim in September 2005, the preferred sequence.  However, in Pelegrini II, the Court clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending the additional Dingess-compliant VCAA notice letter in March 2006 by readjudicating the case by way of the January 2008 SOC and the October 2010 SSOC.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  Therefore, since the VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that the VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudications.  Additionally, the appellant was given notice of a Veteran's Health Administration (VHA) opinion in June 2010.  Therefore, the Veteran has been able to participate effectively in the processing of his claims and has not established prejudicial error in the timing or content of the notice provided to him.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), two VA medical examinations regarding the nature and etiology of the Veteran's current low back disorders, and private medical evidence as identified by the Veteran.  The Veteran has submitted personal statements, statements from family and friends, hearing testimony, and private medical evidence.  

Compliance with October 2009 Board Remand

The current claim has been previously remanded by the Board in October 2009.  In this regard, a claimant is entitled to substantial compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

First, the Board remanded the Veteran's claim to obtain relevant Social Security Administration (SSA) records that had been referenced by the Veteran.  See the August 2009 hearing transcript pages 22-23, 31-32; see also the Veteran's father's January 2011 statement.  VA's duty to assist includes the responsibility to obtain any relevant records from the SSA.  38 U.S.C.A. § 5103A(c)(3); Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  In this regard, the AOJ contacted the SSA with a request for all medical records that had been utilized in determining the Veteran's disability benefits.  The SSA responded in December 2009 with a statement that the SSA did not possess any relevant records.  Therefore, with a negative response from the relevant records custodian, the duty to pursue the Veteran's SSA records has been adequately met, such that there has been substantial compliance with this directive.  38 C.F.R. § 3.159(c).  Simply put, the SSA has indicated that they do not currently possess any medical records relevant to the Veteran's claim, such that further attempts to obtain such records would be futile.  Therefore, the AOJ has provided substantial compliance with this remand directive.

Second, the AOJ was to undertake the necessary efforts to obtain records of Dr. R. Potter.  In this instance, the AOJ obtained the necessary consent form from the Veteran in December 2009.  In January and February 2010, the AOJ requested the relevant records from Dr. Potter, and then notified the Veteran of Dr. Potter's failure to respond in February 2010.  As such, the AOJ has also provided substantial compliance with this remand directive and provided adequate efforts to obtain private treatment records identified by the Veteran.  38 C.F.R. § 3.159(c).  Regarding the lack of any efforts on the Veteran's part to submit the relevant records, the Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the appellant, not a duty to prove his claim while the appellant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Third, the Board requested that the AOJ obtain a VA orthopedic examination and opinion that provided a thorough review of the Veteran's low back disabilities and any relationship to service, either by direct service connection or as a preexisting disorder that was aggravated by the Veteran's military service.  In addition to the duty to ensure substantial compliance with a remand, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, VA must also ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

The Veteran was provided with his initial VA orthopedic examination in September 2003 by a physician specializing in orthopedics.  The September 2003 examiner provided a thorough review of the Veteran's relevant history and a complete diagnosis of the Veteran's current low back disorders.  In October 2009 the Board requested a new examination ensure that the Veteran was provided a complete examination and opinion based on the complete evidence of record.  The Veteran was provided with a second VA orthopedic examination in June 2010.  The June 2010 VA orthopedic examination was provided by a Physicians Assistant qualified with an MPAS (Masters of Physician Assistant Studies), a PAOS (Physicans Assistant of Orthopedic Surgery), who provided care in the orthopedic surgery department at a VA medical treatment center.  Therefore, this examination was conducted by a qualified medical professional.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a nurse practitioner, having completed medical education and training, thus fits squarely into the requirement of § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions).  The examiner provided a thorough review of the Veteran's current low back disabilities and thoroughly reviewed the current manifestations of such disorders.  

The September 2003 and June 2010 examinations of the Veteran have provided a thorough review of the Veteran's current disorder.  There is no evidence that obtaining further opinions or examinations of the Veteran would result in greater clarity regarding the service connection issue on appeal, such that remanding this case for further examinations would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, in January 2011 the Board obtained a VHA opinion that provided a thorough review of the relevant history and fully addressed the relationship of any of the Veteran's current low back disorders to his military service, such that the information of record is adequate to resolve the Veteran's claim.  Therefore, the Board has ensured that the Veteran's claim has been fully reviewed as it has obtained medical opinions sufficient to resolve the Veteran's claims at this time.  No additional remand is necessary in this regard.  

Finally, the Board directed that the Veteran be provided with a readjudication of his claim, which was accomplished via the October 2010 SSOC.  Therefore, no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active service after December 31, 1946, such as the case here.  38 U.S.C.A. § 1137.

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit has subsequently adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe, 7 Vet. App. at 246.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

"[A]n increase in disability must consist of worsening of the enduring disability..." Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations or symptoms of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Whether medical evidence or lay evidence is sufficient to relate a current disorder to in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Low Back Disability

The Veteran has requested service connection for a lumbar spine disorder, initially claiming a compression fractures at L1 and L2, also including a herniated nucleus pulposus at L5-S1.  He has asserted that his back was injured during basic training when a drill instructor pushed on his back while he was performing pushup exercises, and that he has experienced debilitating back problems since that injury.  See the Veteran's January 2003 claim, February 2003, December 2009, and December 2010 statements, August 2003 notice of disagreement (NOD), as well as the January 2007 DRO hearing transcript and the August 2009 Board hearing transcript, generally; see also the statements submitted by the Veteran's father in February 2004, April 2006, and January 2011, and at the January 2007 DRO hearing and the August 2009 Board hearing, by the Veteran's grandfather in March 2004, April 2006, and by R.I., G.P., and the Veteran's mother in April 2006, and by E.R. in January 2007.

The first requirement for any service connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the September 2003 and June 2010 VA orthopedic examinations have provided diagnoses of current low back disorders, and private treatment records from G. Meadows, MD, have shown ongoing treatment for low back disorders, such that the Veteran clearly currently experiences a low back disorder that may be considered for service connection.  

Therefore, the Board must first determine if the current low back condition pre-existed the Veteran's service.  To do this, the Board must first determine if such a condition was noted prior to service.  The Veteran's enlistment examination report does not contain any diagnosis or indication of any pre-existing low back disability, such that this was not noted at the time of entry into active duty service.  

The Board must then determine if there is clear and unmistakable evidence that the Veteran experienced a pre-existing low back disorder.  In this regard, the record clearly shows that in August 1985, the Veteran was injured in a motor vehicle accident.  The Veteran has conceded this incident on multiple occasions, and this incident has been further mentioned extensively in the private medical evidence of record.  However, the Veteran has indicated that he had no back problems after this accident and was active in sports and performed physical labor after the 1985 accident.  See the Veteran's January 2003 and December 2009 statements, August 2003 NOD, the DRO hearing transcript pages. 2-4, and the Board hearing transcript pages. 3-4, 5-8, 15-16, 20-22, 25-27.  The Board notes that in his August 2003 statement, the Veteran indicated that he openly informed the military of his pre-service back injury; however, this statement is directly contradicted by the medical history submitted to the service department by the Veteran in June 1989 shortly before his enlistment wherein he denied any history of recurrent back pain or other relevant history.  In February 2004, the Veteran's father indicated that the Veteran had experienced "minor" back pains because of the accident, but no more significant issues.  In March 2004, the Veteran's grandfather also conceded this accident, but indicated that the Veteran had fully recovered.  See also the statements submitted by the Veteran's father in April 2006, and January 2011, and at the January 2007 DRO hearing and the August 2009 Board hearing, by the Veteran's grandfather in April 2006, and by R.I., G.P., and the Veteran's mother in April 2006, and by E.R. in January 2007.  

There are no medical records available from the time of the August 1987 accident.  However, the Veteran submitted a July 2007 private treatment record dated from G. Meadows, M.D.  This record indicates that, in July 1989, Dr. Meadows provided the Veteran with a "full release for active duty military service," further indicating that the Veteran "had no problems at that time that would keep him from full active duty military service."  The Veteran also submitted a partial record from Dr. Meadows dated in April 1989 (about four months prior to his military service), with the indication that this record was from the time of the Veteran's military service.  This record indicated that the Veteran had a minimal residual compression fracture at L1-2, but indicated that further examination could rule out a HNP (herniated nucleus pulposus).  As such, there is both lay and medical evidence that the Veteran experienced an August 1987 accident, but that this did not cause any residual issues prior to the Veteran's entry to military service.  

However, in obtaining complete records from Dr. Meadows, the AOJ obtained the full private treatment record dated in April 1989 (about 5 months prior to his military service, and 2 months prior to the alleged release for active service) which indicated that the Veteran was in fact experiencing residuals from his August 1985 motor vehicle accident.  This treatment record indicates that the Veteran had experienced "back trouble intermittently since [the accident]," that the Veteran would occasionally get "stuck" in a bent posture with difficulty regaining an upright posture with associated burning discomfort radiating up the back into the hips and into the interscapular and shoulder regions.  The Veteran reported that sitting for prolonged periods would result in an "achy, numb feeling into the back," and would cause discomfort in the lower extremities.  The Veteran also complained of morning soreness and stiffness.  The Veteran indicated at the time that treatment with Motrin and activity would help to some degree.  However, running caused a "significant" amount of back pain and the Veteran had been required to stop this activity.  The Veteran was indicated as limited in his sports, he could not run, sit-ups and push-ups bothered him, and the Veteran purposely limited his bending.  Regarding his limitations, the Veteran had found employment as a welder that did not require "much bending."  

Upon examining the Veteran in April 1989, Dr. Meadows found that the Veteran showed mild tenderness over the thoracolumbar junction region and upper lumbar segments.  Dr. Meadows also indicated that he had reviewed "old films" which showed a mild compression fractures at L1 and L2.  Subsequently, Dr. Meadows' records also include a magnetic resonance imaging (MRI) study of the Veteran from July 1989, shortly prior to service (also close to the time that Dr. Meadows has reported that he provided a statement to the service department that the Veteran was not experiencing any back issues to preclude his military service).  This MRI indicated that the Veteran was experiencing a "[m]ild degenerative change with loss of signal intensity in the disc space," but no other abnormality, at L1-2.  The MRI also indicated that the Veteran was experiencing "L5-S1:  Focal central subligamentous disc herniation."  

As noted above, the Veteran has submitted multiple statements regarding an incident performing pushups wherein he began to experience back pain and was provided with relevant treatment.  In this regard, the Veteran's STRs show that in August 1989 he was provided with treatment for low back pain that had existed from the time of his 1985 motor vehicle accident.  This was indicated by the treating physician as being a condition that had existed prior to his military service.  The Veteran was ultimately diagnosed with a pre-service "compression fracture of L1-2 with [a] herniated nucleus pulposus LF-S1."  The Board notes that this diagnosis is almost exactly the same as the Veteran's pre-service MRI report and the pre-service diagnosis obtained from Dr. Meadows.  The STRs also include a medical board report that indicated that the Veteran had experienced pain from the time of his 1985 accident, and that his MRI study indicated that his condition would probably require surgery and markedly limited the Veteran's physical activity and the Veteran did not meet the standards for retention in the military.  Subsequently, the Veteran was discharged from service.  In addition, the January 2011 VHA opinion also indicated that the Veteran experienced the following disorders prior to his military service:  (1) L1 and L2 compression fractures sustained in the 1985 motor vehicle accident; (2) a history of low back pain dating from the 1985 crash, and (3) L5-S1 focal subligamentous disc herniation diagnosed by MRI in July 1989.  

The Board again notes that that in July 2007 Dr. Meadows reported declaring the Veteran fit for service in July 1989.  It is unclear why Dr. Meadows reported the Veteran fit for military service when his own April 1989 treatment record indicated that the Veteran was limited in his ability to run, perform push-ups or sit-ups, and that even prolonged sitting were related to back pain.  It is also unclear why the Dr. Meadows would consider limitations of such activities irrelevant to military service, which has historically been associated with an active lifestyle including running, push-ups, and sit-ups.  It is also unclear why Dr. Meadows did not find the July 1989 MRI diagnosis of a residual compression fracture and herniated disc to be relevant to the Veteran's application for military service.  Even so, Dr. Meadow's statement from July 2007 merely reports a remembered July 1989 assessment.  Dr. Meadow's current statement is of reduced credibility in that Dr. Meadows own records from about the same time contradict his current recollection of his July 1989 conclusions.  Furthermore, based on the probative April 1989 record, it appears that the Veteran supplied misleading statement in June 1989 at the time of his enlistment, in that he signed a medical history wherein he denied any relevant history of back pain, two months after the April 1989 treatment record indicates a substantial such treatment by multiple physicians.  

The Board notes that the argument has been raised that the herniated nucleus pulposus at L5-S1 was not evident prior to service (see the DRO hearing transcript pg. 13, and the Veteran's father's January 2011 statement), or that the compression fractures at L1 and L2 were not evident prior to service (see the Veteran's August 2003 NOD, the Board hearing transcript pg. 30, the July 2009 representative's statement).  However, Dr. Meadows' April 1987 report clearly indicates a compression fractures at L1 and L2, and the July 1989 clearly indicates a herniated nucleus pulposus at L5-S1.  As such, these arguments on the Veteran's behalf are clearly contradicted by the records that they reference, and will not be addressed further.

Therefore, the Board concludes that pre-service treatment records supplied by Dr. Meadows, including the April 1989 treatment record, and the July 1989 MRI study, as well as the STRs from the time of the Veteran's military service clearly and unmistakably show that the Veteran was experiencing a pre-existing low back disability at the time of his entry into service.  The Veteran's pre-service medical records and military STRs were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  This conclusion is further supported in that it has been endorsed by the VA orthopedic examination of September 2003 and the January 2011 VHA opinion.  Therefore, the Board concludes that the objective evidence of record clearly and unmistakably demonstrates that the Veteran experienced a pre-existing low back disorder prior to his entry into military service. 

The Board acknowledges the extensive lay evidence that the Veteran did not have any residual injuries from the 1985 accident prior to his entry into military service.  While the Veteran and his friends and family are competent to report the Veteran's activities, this does not provide competent evidence sufficient to refute the contemporaneous, objective and credible clear and unmistakable evidence of pre-existing low back disorders.  The Board emphasizes that although the Veteran and his family and friends are competent to report on the Veteran's pre-service activity level, they are not competent to provide a negative diagnosis that the Veteran was not experiencing the disorders indicated by the Veteran's pre-service medical records from Dr. Meadows to include the July 1989 MRI study, the in-service diagnoses, and the January 2011 VHA, because, just as diagnosing such disorders requires medical training or expertise, so too does a negative diagnosis for such a disorder.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of the Veteran's pre-existing low back disability, he and his family and friends statements with respect to any lack of a pre-existing low back disorders are simply not competent as to the residuals of his 1985 accident and as such, are of no probative value.  

Therefore, the Board must address the second prong of service-connection due to in-service aggravation of a pre-service disability.  As such, there must be clear and unmistakable evidence that the disorder was not aggravated by military service.

As indicated above, the Veteran has provided numerous statements regarding the nature of his in-service injury that occurred during his service.  The Veteran has repeatedly indicated that a drill instructor pushed down on his back during a push-up exercise, causing him to experience pain and temporary incapacitation.  The Veteran has also repeatedly asserted that after this injury, he experienced a permanent increase in the severity of his pre-existing back disorders.  The Veteran has also submitted extensive statements from family and friends that after his service, the Veteran experienced permanently increased low back disability symptoms.

In this regard, about thirteen days after he entered active service, the Veteran's STRs show that he was diagnosed with low back pain, indicated as being due to his 1985 motor vehicle accident.  The STRs from that time noted that the Veteran had indicated a history of pain since his 1985 accident, and the medical board concluded that he would not be able to perform his duties.  The record further states that a "[r]ecent MRI shows compression fracture[s] L1-L2 with disc herniation L5-S1."  An associated record indicates that the treating physician concluded that these conditions were not incurred in the line of duty, but had existed prior to service and were not aggravated by his service.  The examiner further indicated that the Veteran's low back disorders would ultimately require surgery.  The Veteran was found unfit for service and discharged.  The Board again notes that the Veteran's diagnosis prior to service was exactly the same diagnosis as that provided by his treating physicians during his military service.  

Subsequent to his military service, the Veteran was subsequently employed as a "stocker in produce," where he was injured in 1991.  See the September 2003 VA orthopedic examination.  In this regard, the first post-service treatment record dates from November 1991, wherein Dr. Meadows indicated that the Veteran had injured his back unloading a truck at work.  See Maxson v. Gober, 230 F.3d at 1333.  Noting the Veteran's history of a motor vehicle accident, Dr. Meadows diagnosed the Veteran with an old "mild" compression fracture with disc degeneration L1-L2 and HNP (herniated nucleus pulposus) L5-S1.  An MRI of this date supported Dr. Meadows' diagnosis.  The Board notes that these records reflect almost the exact same diagnoses as those shown in the April 1987 report and the July 1989 MRI, and in the Veteran's STRs.  

In February 1992, Dr. Meadows performed a surgical fusion operation on the Veteran's lumbar spine.  The associated pathology report indicated that the intervertebral disc L5-S1 had experienced "cartilaginous degeneration."  A July 1992 private treatment record from the Veteran's post-surgery rehabilitation notes also records the Veteran's history of a 1985 motor vehicle accident as well as the November 1991 workplace injury.  Following this, a record from Dr. Meadows indicates that in March 1993, the Veteran fell from a 12-15 foot high ladder and mildly exacerbated his old low back injury.  An August 1997 record from Dr. Meadows records that the Veteran experienced a second motor vehicle accident in July 1997; but Dr. Meadows predicted no lasting effects.  A third motor vehicle accident is recorded in August 1998 with some residual pain.  In August 1999, Dr. Meadows recorded some residual low back pain and leg spasms.  Subsequently, a spine MRI conducted in August 2002 indicated that, for the lumbar spine, the Veteran was experiencing L1-L2 disc desiccation without herniation, and that the L5-S1 area showed a prior fusion and laminectomy without spinal canal or foramen stenosis.  

As noted above, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. at 306-307.  After his service, the Veteran apparently returned to his prior employment until a subsequent workplace injury in November 1991.  See the Veteran's January 2003 statement, the September 2003 VA orthopedic examination, and the DRO hearing transcript pages 8-9.  In this regard, the Board notes that the Veteran's private treatment records do not make any reference to any affect on his low back disability due to any in-service injury, however there are multiple references to the Veteran's pre-service 1985 injury.  The Veteran has indicated that after his service, he returned to Dr. Meadows, who provided conservative treatment but indicated that he would probably eventually require surgery.  See the Veteran's August 2003 NOD, and the Board hearing transcript pg. 13.  Finally, the Veteran has indicated multiple times that he has experienced aggravated symptoms and disability levels from the time of his service.  See the Board hearing transcript pages. 13-14, 27-28, and the Veteran's December 2009 statement.  The Veteran's father also indicated that the Veteran could no longer maintain steady employment after his service.  See DRO hearing transcript pages 11-12, the Board hearing transcript pages 18-19, 29; see also the other lay statements submitted by the Veteran's family and friends, generally. 

The Board acknowledges the Veteran is competent to describe low back pain symptoms from the time of his military service, as well as post-service treatment.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  However, independent medical evidence is needed to support a finding that a preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. at 470-471; Crowe v. Brown, 7 Vet. App. at 246.

Again, the Board notes that the Veteran's pre-service diagnoses and his STRs are precisely similar, and do not indicate any permanent increase in symptoms or diagnose a new disorder during the Veteran's military service.  Furthermore, the post-service record from November 1991 from Dr. Meadows also provides the same diagnosis as Dr. Meadows' records from prior to service.  Finally, the Board notes that VA has also obtained two VA medical examinations and one VHA opinion to review the history of the Veteran's low back disorders.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The January 2011 VHA opinion, which was provided by a professor of orthopedic surgery from the University of Pennsylvania School of Medicine noted that a review of the Veteran's record indicated that any associated injury was likely "a temporary (maximum of three months) increase in the Veteran's low back pain due to muscle strain and spasm."  The VHA provider set forth that there appeared to be "no additional anatomic abnormalities... that would suggest any permanent disability resulting from this in-service injury."  While the VHA provider stated that it would be difficult to determine if any increase in pain during service was expressly "beyond the natural progression of the disorder," the medical expert found that any such increase was a "temporary" and "reversible" injury.  The medical expert indicated that the records showed that it was unlikely that any permanent back pain and disability is due to the in-service injury, noting the Veteran's history of injuries beginning in 1985, and that almost all post-service care cited post-service work-related issues.  The September 2003 and June 2010 VA orthopedic examinations essentially note the same.  The 2003 and 2010 examiners conclude that no current disorder was caused by or due to the Veteran's military service.  

The VHA of January 2011 clearly indicated that any increase during service was at worst a temporary increase.  The Board grants the VHA opinion of January 2011 great probative weight due to several factors.  First, the opinion was provided by a dispassionate reviewer uninterested in the outcome of the Veteran's claim.  Second, the VHA opinion was provided by a specialist with exceptional expertise in the orthopedic issues.  Finally, the VHA opinion is also supported by the medical evidence of record, which shows that subsequent to his military service, the Veteran returned to physical labor and did not receive additional treatment until a subsequent workplace injury in November 1991.  The VHA opinion was provided by a qualified medical examiner and was based directly on the substantial medical evidence of record, which directly supports the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  

Therefore, the Board concludes that the evidence clearly and unmistakably demonstrates that the Veteran did not experience any permanent aggravation of his pre-service disability beyond the natural progression of the disorder.  In this regard, the Board first notes that no physician has ever indicated that the Veteran's in-service injury caused any permanent increase in the severity of his pre-service low back disorders.  On the contrary, the private treatment records when referencing relevant history have only referred to the Veteran's 1985 pre-service injury, and his multiple post-service injuries and accidents.  Furthermore, the various VA medical examinations and opinions provided to the Veteran have failed to find any permanent aggravation of a pre-service disability due to the Veteran's military service.  Finally, and most importantly, the Veteran's pre-service private treatment records, his in-service diagnosis, and his November 1991 post-service treatment record, all record the same diagnoses of low back disabilities, utilizing almost the exact same language.  Therefore, the entirety of the medical evidence of record clearly and unmistakably establishes that the Veteran exited his military service with the same disorders that he had prior to service, and the medical evidence clearly and unmistakably shows that there was no permanent increase in his low back disorder during his service.

Therefore, the Board concludes that the presumption of soundness has been rebutted by clear and unmistakable evidence that the Veteran's low back disorder existed prior to his military service from August to September 1989, and was not permanently aggravated by his military service.  See 38 U.S.C.A. §§ 1111, 1131, 1153, 38 C.F.R. §§ 3.304(b), 3.306(b); Wagner, 370 F.3rd at 1096; Jensen, 4 Vet. App. at 306-307; VAOPGCPREC 3-2003.  Accordingly, the Veteran's claim is denied.


ORDER

Service connection for a low back disorder, to include the residuals of L1, L2 compression fractures, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


